Citation Nr: 9929924	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel 
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  By rating action dated in December 1982, the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, denied entitlement to service connection for 
a psychiatric disability, diagnosed as schizophrenia.  In a 
May 1983 rating action, service connection was again denied 
for a psychiatric disability.  In a March 1993 rating action, 
service connection for post-traumatic stress disorder was 
denied.  The veteran was duly notified of the foregoing 
decisions and did not appeal.  

In October 1995, the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a psychiatric condition.  He also claimed service 
connection for a skin condition resulting from exposure to 
Agent Orange in service.  In a January 1996 rating action, 
the regional office held that new and material evidence had 
not been submitted to reopen the claim for service connection 
for schizophrenia.  The claim for service connection for a 
skin condition was also denied.  In a July 1996 rating 
action, the regional office again held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a psychiatric condition, claimed as 
schizophrenia or post-traumatic stress disorder.  Service 
connection for a skin condition due to exposure to Agent 
Orange remained denied.  The veteran appealed from those 
decisions.  

The case was initially before the Board of Veterans' Appeals 
(Board) in April 1999, when service connection for chloracne 
due to exposure to Agent Orange in service was granted.  
Appellate consideration of the issue of whether new and 
material evidence had been submitted to reopen claims for 
service connection for post-traumatic stress disorder and 
schizophrenia was deferred for procedural matters, including 
affording the veteran a hearing.  In June 1999, the veteran 
testified at a hearing before a Member of the Board sitting 
at the regional office.   The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  By a rating action dated in December 1982, service 
connection was denied for a psychiatric disability, 
classified as schizophrenia.  In a May 1983 rating action, 
service connection was again denied for a psychiatric 
condition.  In a March 1993 rating action, service connection 
was denied for post-traumatic stress disorder.  

2.  The veteran was duly  notified of the above decisions and 
did not appeal.  

3.  In October 1995, the veteran submitted additional 
information for the purpose of reopening his claim for 
service connection for a psychiatric disability.  

4.  The evidence that has been received since the March 1993 
rating action is new and is material to the veteran's claim.


CONCLUSION OF LAW

The past rating actions denying entitlement to service 
connection for a psychiatric disability are final; however, 
new and material evidence has been presented which is legally 
sufficient to reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§  3.104(a), 3.156(a), 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted previously, service connection for a psychiatric 
condition was denied in rating actions dated in December 
1982, May 1983 and March 1993.  The veteran was duly notified 
of the rating actions and did not submit an appeal.  Thus, 
those decisions became final.  In January and July 1996 
rating actions, the regional office affirmed the prior 
denials finding that no new and material evidence had been 
submitted and thus the current request could not be 
considered a reopened claim. 

The evidence of record at the time of the March 1993 rating 
action included the veteran's service medical records which 
do not reflect any complaints or findings regarding a 
psychiatric disability.  The veteran's service records 
reflect that he served in the Republic of Vietnam for eight 
months.  

A report by the Cambridge State Hospital reflects that the 
veteran was treated during February and March 1980 for 
psychiatric problems.  Various findings were recorded. The 
final diagnosis was paranoid schizophrenia.  He was 
transferred to the VA Medical Center, Brecksville.  

The report by the VA Medical Center, Brecksville, reflects 
that he was treated from March to May 1980.  The final 
diagnoses included schizophrenia.

VA outpatient treatment records reflect an impression of 
delayed stress in August 1982 and anxiety in October 1982.  A 
VA outpatient treatment record dated in February 1983 
reflects a diagnosis of chronic anxiety.  

In November 1995, the regional office received a report by 
the St. John Medical Center reflecting the veteran's 
treatment in February 1980.  The final diagnosis was chronic 
schizophrenia.  

VA outpatient treatment records dated in 1995 and 1996 
reflect impressions, including post-traumatic stress 
disorder.  

In June 1997 the regional office received a November 1991 
report by Anil C. Nalluri, M.D., reflecting diagnostic 
impressions, including schizophrenia and depressive disorder.  

The veteran was afforded a VA psychiatric examination in 
August 1997.  He indicated that he had been sent to Vietnam 
for eight months.  He reported that he served as a driver 
medivacing deceased and wounded soldiers.  He also indicated 
that they had been bombarded heavily and that an acquaintance 
who was standing right beside him had been blown apart by 
machine gun fire.  He indicated that on another occasion he 
was driving down Hill 54 and some 30 Vietnamese in front of 
him were blown to pieces.  He stated that those events all 
kept coming back at him as if they were in a movie.  It was 
indicated that he had been hospitalized on numerous occasions 
in VA and private hospitals.  Various findings were recorded 
on the psychiatric examination.  Among other things, the 
veteran reported hearing voices and paranoid thoughts.  He 
reported nightmares and flashbacks of Vietnam.  The diagnoses 
included schizophrenia and chronic post-traumatic stress 
disorder.  

During the course of the June 1999 hearing, the veteran 
related that he had been a member of A Company of the 1st 
Marine Division and had been stationed at Da Nang and other 
places, including Phu Bai.  He had been assigned as a member 
of a shore party and his duties included medivacing deceased 
and wounded soldiers.  While stationed at Phu Bai in August 
1968, they had received incoming mortars and an acquaintance 
had been killed.  On another occasion, a truck carrying 
Vietnamese civilians had blown up on Hill 54 and the 
civilians as well as two American drivers had been killed.  
He related that that had occurred in about October 1968.  He 
reported that he received psychiatric care every three months 
at the VA Outpatient Clinic Canton.

It was noted at the hearing that the veteran's accounts of 
his claimed stressors did not appear to describe incidents by 
name, exact location, time-frame, etc. so that verification 
might reasonably be obtained.  The veteran's representative 
indicated that the veteran would attempt to locate any 
documents that might be submitted to the service department 
in order to verify his claimed stressors.  A 60 day delay for 
the submission of such information was granted; however, no 
information was submitted.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§  
3.104(a), 20.302.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with other evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  A recent decision by the U.S. Court of Appeals 
for the Federal Circuit modified the standard for finding 
whether recently submitted evidence is new and material.  
Hodge v. West, 155 F3d. 1356 (1998).  That case removed the 
standard which required that the new evidence raise a 
reasonable possibility that the new evidence would change the 
outcome of the matter.

In the Board's opinion, the additional evidence submitted 
since the March 1993 rating action bears directly on the 
question of entitlement to service connection for a 
psychiatric disability and meets the current standard for 
reopening a claim set forth in Hodge.  The evidence is 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a psychiatric disability, including post-
traumatic stress disorder. 

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  The Board, upon initial 
review to determine this matter, finds that the veteran's 
claim for service connection for a psychiatric disability, 
including post-traumatic stress disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  That is, the Board finds that he 
has presented a claim which is plausible.  Because the 
regional office has not had a chance to consider the reopened 
claim on its merits and there are elements of the duty to 
assist which must be satisfied, the claim must be returned to 
the regional office before a final resolution can be 
obtained.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for a 
psychiatric disability, including post-traumatic stress 
disorder.  To this extent, the appeal is granted.


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability and that the reopened claim is well grounded, the 
issue must be reviewed by the regional office on a de novo 
basis.  

As indicated previously, the record reflects that the veteran 
was hospitalized at the Cambridge State Hospital during 
February and March 1980.  It was indicated that he had had 
prior hospitalizations at the St. John's Hospital, 
Steubenville, Ohio, during April and May 1977; at the VA 
Medical Center Pittsburgh during May and June 1977; at the 
Harding Hospital, Worthington, Ohio, during June and July 
1977; and at the Cambridge State Hospital during March and 
May 1978 and from February to May 1979.  Reports of those 
periods of hospitalization are not of record.  

The Board notes also that the veteran's service personnel 
records are not included in the claims file.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The regional office should contact 
the St. John's Hospital, Harding 
Hospital, and Cambridge State Hospital 
and request that those facilities provide 
copies of the veteran's records of 
treatment from April 1977 to May 1979 as 
discussed above.  The veteran's complete 
VA medical records folder should also be 
obtained and included with the claims 
file.

2  The service department should be 
contacted and requested to provide a copy 
of the veteran's personnel records.  That 
information should be included with the 
claims file.  

3.  The veteran should then be examined 
by a board of two psychiatrists 
experienced in cases involving post-
traumatic stress disorder to determine 
the nature and extent of any psychiatric 
disability present and whether symptoms 
consistent with a diagnosis of post-
traumatic stress disorder are manifested.  
If a diagnosis of post-traumatic stress 
disorder is made, the report of 
examination should include a detailed 
social, industrial and military history 
as well as identification of the specific 
and credible stressors also deemed 
sufficient to meet the DSM IV definition 
of stressors upon which such diagnosis 
was based.  The claims file is to be made 
available to the examiners for review 
prior to the examination.

4.  The veteran's claim should then be 
reviewed by the regional office on a de 
novo basis.  If the determination remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of  the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

